Case: 4:12-cv-00202-JCH Doc. #: 197 Filed: 10/30/18 Page: 1 of 2 PageID #: 1041



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


A.B.S., et al

                Plaintiff(s),

vs.
                                                        No. 4:12-CV-00202-JCH
JASON STOCKLEY, et al.,

                Defendant(s),.


                                MEDIATOR'S INTERIM REPORT

        On September 26, 2018, the undersigned was appointed to serve as Neutral to conduct

mediation in this case. Pursuant to the appointment, the issues were mediated on October 3,

2018 and again on October 10, 2018. Following the formal October 10th mediation, the parties

and the mediator continued the process by phone and email. After an extension of time was

granted to complete the mediation by October 15, 2018, the court also directed the mediator to

file a final report by October 29, 2018.

        Although request to pass the case for settlement was filed October 16, 2018, some issues

still need to be resolved.

        It is therefore requested by the Mediator that the time for him to file a final report be

extended to November 8, 2018.
 Case: 4:12-cv-00202-JCH Doc. #: 197 Filed: 10/30/18 Page: 2 of 2 PageID #: 1042



Dated this 30th day of October, 2018


                                                 By:                   L
                                                       Stephen N. Limbaugh, Sr.
                                                       Mediator
                                                       Armstrong Teasdale LLP
                                                       7700 Forsyth Blvd., Suite 1800
                                                       St. Louis, Missouri 63105
                                                       Telephone: 314.621.5070
                                                       Fax: 314.621.5065
                                                       slimbaugh@armstrongteasdale.com




                               CERTIFICATE OF SERVICE
                                       th
       I hereby certify that on this 30 day of October, 2018, the foregoing was electronically

filed with the Clerk of the Court by the Court's CM/ECF system to all counsel of record.
